Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

BROADCAST MUSIC, INC.; CONCORD
MUSIC GROUP, INC. d/b/a JONDORA
MUSIC; UNIVERSAL — SONGS OF
POLYGRAM INTERNATIONAL, INC.; DON
KIRSCHNER ENTERTAINMENT COMPANY
AND CRUVEN, INC., A JOINT VENTURE
d/b/a KIRSCHNER CBS MUSIC PUBLISHING;
WARNER-TAMERLANE PUBLISHING
CORP.; ELITAH BLUE MUSIC, A DIVISION
OF LIGHTHOUSE, INC.; UNICHAPPELL
MUSIC, INC.; WELSH WITCH MUSIC; BMG
RIGHTS MANAGEMENT US LLC d/b/a
MUSIC OF EVERPOP; SONGS OF
UNIVERSAL, INC.; ESCATAWPA SONGS,
LLC; BMG RIGHTS MANAGEMENT GMBH
d/b/a BMG RIGHTS MANAGEMENT US LLC
d/b/a EMI VIRGIN SONGS; FULL VOLUME
MUSIC; SCRAP METAL MUSIC; SONY/ATV
SONGS LLC; EMI CONSORTIUM SONGS,
INC. d/b/a EMI LONGITUDE MUSIC,

Plaintiffs,
CIVIL ACTION NO.
v.

THE PHIL’S TAVERN, INC. d/b/a THE PHIL’S
TAVERN; and CHARLES COMPAGNUCCTI;
and SALVATORE PAONE, each individually,

Defendants.

 

 

COMPLAINT
Plaintiffs, by their attorneys, for their Complaint against Defendants, allege as follows (on

knowledge as to Plaintiffs; otherwise on information and belief):
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 2 of 12

JURISDICTION AND VENUE

 

1, This is a suit for copyright infringement under the United States Copyright Act of
1976, as amended, 17 U.S.C. Sections 101 ef seg. (the “Copyright Act”). This Court has

jurisdiction pursuant to 28 U.S.C. Section 1338(a).

2. Venue is proper in this judicial district pursuant to 28 U.S.C. Section 1400(a).
THE PARTIES
3. Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade
Center, 250 Greenwich Street, New York, New York 10007. BMI has been granted the right to
license the public performance rights in 14 million copyrighted musical compositions (the “BMI
Repertoire”), including those which are alleged herein to have been infringed.

4. The Plaintiffs other than BMI are the owners of the copyrights in the musical
compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R.
Civ. P. 17(a) and 19(a).

5. Plaintiff Concord Music Group, Inc. is a corporation doing business as Jondora
Music. This Plaintiff is a copyright owner of at least one of the songs in this matter.

6. Plaintiff Universal — Songs of Polygram International, Inc. is a corporation. This
Plaintiff is a copyright owner of at least one of the songs in this matter.

7. Plaintiffs Don Kirschner Entertainment Company and Cruven, Inc. are corporations
that have entered into a joint venture doing business as Kirschner CBS Music Publishing. This
Plaintiff is a copyright owner of at least one of the songs in this matter.

8. Plaintiff Warner-Tamerlane Publishing Corp. is a corporation. This Plaintiff is a

copyright owner of at least one of the songs in this matter.
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 3 of 12

9. Plaintiff Elijah Blue Music is a division of Lighthouse, Inc., a corporation. This
Plaintiff is a copyright owner of at least one of the songs in this matter.

10. Plaintiff Unichappell Music, Inc. is a corporation. This Plaintiff is a copyright
owner of at least one of the songs in this matter.

11. Plaintiff Welsh Witch Music is a sole proprietorship owned by Stephanie Nicks.
This Plaintiff is a copyright owner of at least one of the songs in this matter.

12. Plaintiff BMG Rights Management US LLC is a limited liability company doing
business as Music of Everpop. This Plaintiff is a copyright owner of at least one of the songs in this
matter.

13. Plaintiff Songs of Universal, Inc. is a corporation. This Plaintiff is a copyright
owner of at least one of the songs in this matter.

14. Plaintiff Escatawpa Songs, LLC is a limited liability company. This Plaintiff is a
copyright owner of at least one of the songs in this matter.

15. Plaintiff BMG Rights Management GmbH doing business as BMG Rights
Management US LLC is a limited liability company doing business as EMI Virgin Songs. This
Plaintiff is a copyright owner of at least one of the songs in this matter.

16. Plaintiff Full Volume Music is a sole proprietorship owned by Brian Slagel. This
Plaintiff is a copyright owner of at least one of the songs in this matter.

17. Plaintiff Scrap Metal Music is a partnership between John T. Rzeznik, Robert C.
Takac Jr. and George R. Tutuska Jr. This Plaintiff is a copyright owner of at least one of the songs
in this matter.

18. Plaintiff Sony/ATV Songs LLC is a limited liability company. This Plaintiff is a

copyright owner of at least one of the songs in this matter.
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 4 of 12

19. Plaintiff EMI Consortium Songs, Inc. is a corporation doing business as EMI
Longitude Music. This Plaintiffis a copyright owner of at least one of the songs in this matter.

20. Defendant The Phil’s Tavern, Inc. is a corporation organized and existing under the
laws of the Commonwealth of Pennsylvania, which operates, maintains and controls an
establishment known as The Phil’s Tavern, located at 931 Butler Pike, Blue Bell, PA 19422, in this
district (the “Establishment”).

21. In connection with the operation of the Establishment, Defendant The Phil’s Tavern,

Inc. publicly performs musical compositions and/or causes musical compositions to be publicly

performed.

22. Defendant The Phil’s Tavern, Inc. has a direct financial interest in the
Establishment.

23. Defendant Charles Compagnucci is the President and Treasurer of Defendant The

Phil’s Tavern, Inc. with responsibility for the operation and management of that corporation and the
Establishment.

24. Defendant Charles Compagnucci has the right and ability to supervise the activities
of Defendant The Phil’s Tavern, Inc. and a direct financial interest in that corporation and the
Establishment.

25. Defendant Salvatore Paone is the Secretary of Defendant The Phil’s Tavern, Inc.
with responsibility for the operation and management of that corporation and the Establishment.

26. Defendant Salvatore Paone has the right and ability to supervise the activities of
Defendant The Phil’s Tavern, Inc. and a direct financial interest in that corporation and the

Establishment.
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 5 of 12

CLAIMS OF COPYRIGHT INFRINGEMENT

27. Plaintiffs repeat and reallege each of the allegations contained in Paragraphs 1
through 26.

28. Since July 2016, BMI has reached out to Defendants over eighty (80) times, by
phone, in-person visits, mail and email, in an effort to educate Defendants as to their obligations
under the Copyright Act with respect to the necessity of purchasing a license for the public
performance of musical compositions in the BMI Repertoire. Included in the letters were Cease
and Desist Notices, providing Defendants with formal notice that they must immediately cease all
use of BMI]-licensed music in the Establishment.

29. Plaintiffs allege fourteen (14) claims of willful copyright infringement, based upon
Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.
All of the claims for copyright infringement joined in this Complaint are governed by the same
legal rules and involve similar facts. Joinder of these claims will promote the convenient
administration of justice and will avoid a multiplicity of separate, similar actions against
Defendants.

30. Annexed to this Complaint as a schedule (the “Schedule”) and incorporated herein
is a list identifying some of the many musical compositions whose copyrights were infringed by
Defendants. The Schedule contains information on the fourteen (14) claims of copyright
infringement at issue in this action. Each numbered claim has the following eight lines of
information (all references to “Lines” are lines on the Schedule): Line 1 providing the claim
number; Line 2 listing the title of the musical composition related to that claim; Line 3 identifying
the writer(s) of the musical composition; Line 4 identifying the publisher(s) of the musical

composition and the plaintiff(s) in this action pursuing the claim at issue; Line 5 providing the date
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 6 of 12

on which the copyright registration was issued for the musical composition; Line 6 indicating the
copyright registration number(s) for the musical composition; Line 7 showing the date(s) of
infringement; and Line 8 identifying the Establishment where the infringement occurred.

31, For each work identified on the Schedule, the person(s) named on Line 3 was the
creator of that musical composition.

32. For each work identified on the Schedule, on or about the date(s) indicated on
Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied in all
respects with the requirements of the Copyright Act and received from the Register of Copyrights
Certificates of Registration bearing the number(s) listed on Line 6.

33. For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff
BMI was (and still is) the licensor of the public performance rights in the musical composition
identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the
Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical
composition listed on Line 2.

34, For each work identified on the Schedule, on the date(s) listed on Line 7,
Defendants publicly performed and/or caused to be publicly performed at the Establishment the
musical composition identified on Line 2 without a license or permission to do so. Thus,
Defendants have committed copyright infringement.

35. The specific acts of copyright infringement alleged in the Complaint, as well as
Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable
damage. By continuing to provide unauthorized public performances of works in the BMI
Repertoire at the Establishment, Defendants threaten to continue committing copyright

infringement. Unless this Court restrains Defendants from committing further acts of copyright
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 7 of 12

infringement, Plaintiffs will suffer irreparable injury for which they have no adequate remedy at
law.

WHEREFORE, Plaintiffs pray that:

(1) Defendants, their agents, servants, employees, and all persons acting under their
permission and authority, be enjoined and restrained from infringing, in any manner, the
copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. Section 502;

(II) | Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. Section
504(c);

(II) Defendants be ordered to pay costs, including a reasonable attorney’s fee, pursuant
to 17 U.S.C. Section 505; and

(IV) Plaintiffs have such other and further relief as is just and equitable.

{) :
fp f . g
December 13, 2018 Hp /7 lite

Stanley H. Cohen

(I.D. No. 12095)

Caesar Rivise, PC

ead Floor, Seven Penn Center
1635 Market Street
Philadelphia, PA 19103-2212
Telephone: 215-567-2010
Facsimile: 215-751-1142

Email: scohen@erbcp.com

Attorney for Plaintiffs
Case 2:18-cv-05420-JS Document1 Filed 12/14/18

Schedule

Page 8 of 12

 

Line 1 Claim No. 1

Line 2 Musical Composition Bad Moon Rising

Line 3 Writer(s) John C. Fogerty

Line 4 Publisher Plaintiff(s) Concord Music Group, Inc. d/b/a Jondora Music
Line 5 Date(s) of Registration 4/17/69 711169

Line 6 Registration No(s). Eu 110913 Ep 260524

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 4 Claim No. 2

Line 2 Musical Composition Brown Eyed Girl

Line 3 Writer(s) Van Morrison

Line 4 Publisher Plaintiff(s) Universal - Songs of Polygram International, Inc.
Line 5 Date(s) of Registration 5/2/67

Line 6 Registration No(s). Eu 993451

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

 
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 9 of 12

 

 

Line 1 Claim No. 3

Line 2 Musical Composition Dust In The Wind

Line 3 Writer(s) Kerry Livgren

Line 4 Publisher Plaintiff(s) Don Kirschner Entertainment Company and Cruven, Inc., a joint venture d/b/a Kirschner
CBS Music Publishing

Line 5 Date(s) of Registration 10/5/77 3/7/78

Line 6 Registration No(s). Eu 832910 PA 1-484

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 1 Claim No. 4

Line 2 Musical Composition Long Train Runnin’

Line 3 Writer(s) Tom Johnston

Line 4 Publisher Plaintiff(s) Warner-Tamerlane Publishing Corp.

Line 5 Date(s) of Registration 5/14/73

Line 6 Registration No(s). Ep 311574

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 1 Claim No. 5

Line 2 Musical Composition Midnight Rider

Line 3 Writer(s) Gregory Allman a/k/a Gregory Lenoir Allman

Line 4 Publisher Plaintiff(s) Elijah Blue Music, a Division of Lighthouse, Inc.; Unichappell Music, Inc.

Line 5 Date(s) of Registration 11/5/70 6/5/74

Line 6 Registration No(s). Eu 215520 Ep 329147

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

 
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 10 of 12

 

 

Line 1 Claim No. 6

Line 2 Musical Composition Rhiannon

Line 3 Writer(s) Stephanie Nicks a/k/a Stevie Nicks

Line 4 Publisher Plaintiff(s) Stephanie Nicks. an individual d/b/a Welsh Witch Music

Line 5 Date(s) of Registration 6/30/75 = 10/25/77

Line 6 Registration No(s). Eu 605872 Ep 380036

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 1 Claim No. 7

Line 2 Musical Composition Semi Charmed Life

Line 3 Writer(s) Stephan Jenkins; Kevin Cadogan a/k/a Kevin Rene Cadogan; Arion Salazar a/k/a Arion
Gabriel Salazar

Line 4 Publisher Plaintiff(s) BMG Rights Management US LLC d/b/a Music Of Everpop

Line 5 Date(s) of Registration 8/25/97 12/2/98

Line 6 Registration No(s). PA 797-856 PA 913-999

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 1 Claim No. 8

Line 2 Musical Composition Kryptonite

Line 3 Writer(s) Bradley Kirk Arnold; Robert Todd Harrell; Matthew Darrick Roberts

Line 4 Publisher Plaintiff(s) Songs of Universal, Inc.; Escatawpa Songs, LLC

Line 5 Date(s) of Registration 2/28/00

Line 6 Registration No(s). PAu 2-480-972

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

 
Case 2:18-cv-05420-JS Document1 Filed 12/14/18 Page 11 of 12

 

 

Line 1 Claim No. 9

Line 2 Musical Composition Name

Line 3 Writer(s) John Rzeznik

Line 4 Publisher Plaintiff(s) BMG Rights Management GmbH d/b/a BMG Rights Management US LLC d/b/a EMI
Virgin Songs; Brian Slagel, an individual d/b/a Full Volume Music, John T. Rzeznik,
Robert C. Takac Jr. and George R. Tutuska Jr., a partnership d/b/a Scrap Metal Music

Line 5 Date(s) of Registration 9/15/95

Line 6 Registration No(s). PA 745-918

Line 7 Date(s) of infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 1 Claim No. 10

Line 2 Musical Composition Wonderwall

Line 3 Writer(s) Noel Gallagher

Line 4 Publisher Plaintiff(s) Sony/ATV Songs LLC

Line 5 Date(s) of Registration 11/20/95

Line 6 Registration No(s). PA 782-736

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 1 Claim No. 11

Line 2 Musical Composition Champagne Supernova

Line 3 Writer(s) Noel Gallagher

Line 4 Publisher Plaintiff(s) Sony/ATV Songs LLC

Line 5 Date(s) of Registration 11/20/95

Line 6 Registration No(s). PA 782-745

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

 
Case 2:18-cv-05420-JS Documenti1 Filed 12/14/18

Page 12 of 12

 

 

Line 1 Claim No. 12

Line 2 Musical Composition Proud Mary

Line 3 Writer(s) John C. Fogerty

Line 4 Publisher Plaintiff(s) Concord Music Group, Inc. d/b/a Jondora Music

Line 5 Date(s) of Registration 12/27/68 7/11/69

Line 6 Registration No(s). EU 91333 Ep 260526

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of Infringement The Phil's Tavern

Line 1 Claim No. 13

Line 2 Musical Composition Simple Man

Line 3 Writer(s) Gary Rossington; Ronnie Van Zant

Line 4 Publisher Plaintiff(s) Songs of Universal, Inc.; EMI Consortium Songs, Inc. d/b/a EMI Longitude Music
Line 5 Date(s) of Registration 10/1/73 6/9/88

Line 6 Registration No(s). Eu 448563 PA 373-493

Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of infringement The Phil's Tavern

Line 1 Claim No. 14

Line 2 Musical Composition Stand By Me

Line 3 Writer(s) Ben E. King; Jerry Leiber p/k/a Elmo Glick; Mike Stoller p/k/a Elmo Glick
Line 4 Publisher Plaintiff(s) Sony/ATV Songs LLC

Line 5 Date(s) of Registration 2/21/89 4/17/61 8/4/61 9/27/61

Line 6 Registration No(s). RE 430-905 Eu 667764 Eu 683281 Ep156127
Line 7 Date(s) of Infringement 4/21/2018

Line 8 Place of infringement The Phil's Tavern

 
